Citation Nr: 1510823	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-44 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for chronic fatigue syndrome.

3. Entitlement to service connection for a sleep disorder (also claimed as sleep apnea). 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and sleep impairment. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In pertinent part, the RO denied service connection for chronic fatigue syndrome, mental condition/depression, and sleep disorder.  The RO also denied reopening the claim for service connection for bilateral hearing loss.  

In an October 2013 rating decision, the RO granted service connection for right ear hearing loss.  As that rating action represents a full grant of the benefits sought with respect to the issue of right ear hearing loss, it is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

The Board notes that the Veteran has claimed entitlement to service connection for depression. Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

The issue of entitlement to service connection for chronic fatigue syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in June 1993, the RO determined that service connection for bilateral hearing loss, which includes left ear hearing loss, was not warranted.  

2.  Evidence added to the record since the final June 1993 denial is duplicative, cumulative, or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ear hearing loss.  

3.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had sleep apnea. 

4.  An acquired psychiatric disorder, to include depression, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied service connection for bilateral hearing loss, which included left ear hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  An acquired psychiatric disorder, to include depression, was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

An August 2008 letter provided by the RO provided information consistent with most of those requirements.  Although the letter did not identify specific evidence needed to substantiate the claim, VA has recently determined that such notice requirements are inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) ("Vazquez-Flores II') and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007).  See VAOPGCREC 6-2014 (2014).  The Board further notes that the RO also notified the Veteran of why his claim was denied in the May 2009 rating decision and subsequent statement of the case and supplemental statements of the case. As such, the Board can still go forward with the adjudication of this matter.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2008 letter, sent prior to the initial unfavorable decision issued in May 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Although the Board is remanding for additional records in regards to the chronic fatigue syndrome claim, as to the current claims the Veteran has not indicated that such records would be relevant.  As discussed herein, the Veteran's sleep apnea resolved prior to the current claim.  Moreover, in regards to left ear hearing loss, no VA medical records show that he currently has such hearing loss.  Furthermore, the VA medical records show that the Veteran was first treated for an acquired psychiatric disorder in November 2004.  As such, VA medical records from the period prior to the ones of record would not be relevant to the current claims.  Additionally, sufficient evidence is associated with the claims file based on the current appeal period.   

The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability and that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds that examinations are not necessary to decide the claims for service connection for sleep apnea or acquired psychiatric disorder.  The claims file contains no competent evidence of a current diagnosis of sleep apnea.  Additionally, as will be explained herein, there is no competent evidence to indicate that he has a currently diagnosed acquired psychiatric disorder related to his service.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims.  

The Board notes that the Veteran has not been provided with a VA examination in connection with his application to reopen his previously denied claim of entitlement to service connection for left ear hearing loss; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

As the Veteran's claim of entitlement to service connection for left ear hearing loss is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. Also, the Veteran does not have left ear hearing loss level that rise to the level of a disability under 38 C.F.R. § 3.385.  As such, the duty to provide an examination is not triggered as the evidence of record does not raise a reasonable possibility of substantiating the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. New and Material Evidence Claim

The Veteran contends that his left ear hearing loss developed due to his in-service noise exposure.  Additionally, he had a severe ear infection in service, which he contends resulted in hearing loss.  He was a machinist's mate in the Navy for four years and worked in engine rooms. After service, he worked in construction until he was disabled from a post-service, work-related injury in 2003.

The service treatment records document numerous hearing evaluations.  His May 1992 medical board included a diagnosis of sensorineural hearing loss in the right ear, following otitis media.   

Following his December 1992 separation from service, the Veteran underwent a January 1993 VA examination.  The examiner found that the Veteran had normal hearing through all frequencies for the left ear.

In a June 1993 rating decision, the RO originally denied this matter and found that service connection for bilateral hearing loss, which includes left ear hearing loss, 
was not warranted.  The RO found that service treatment records did not indicate that left ear hearing loss.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The Veteran did not file an application for review on appeal within one year of the decision.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for left ear hearing loss was received prior to the expiration of the appeal period stemming from the March 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367   (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the Veteran's petition to reopen the claim in July 2008.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since March 2008, the RO received VA medical records and additional VA examinations (in August 2008 and April 2014) for the Veteran's service-connected right ear condition (otitis media).  However, those VA examinations do not document findings of left ear hearing loss.  In an August 2008 VA audiology note, following evaluation, a VA medical provider diagnosed the Veteran with left ear hearing sensitivity within normal limits. 

The Board concludes that lay statements as to the Veteran not having left ear hearing loss is duplicative of the evidence of record at the time of the June 1993 rating decision and, therefore, is not new.  On the other hand, the medical evidence received since the June 1993 rating decision is new, as it has not been previously considered.  However, the evidence is not material because it does not show that the Veteran has a diagnosis of left ear hearing loss; rather, such evidence continues to show that his left ear hearing is within normal limits.  Therefore, the additional evidence received, while new, is not material since it does not relate to an unestablished fact necessary to substantiate the service connection claim, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection may not be reopened. 

III. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

IV. Sleep Apnea Claim

The Veteran has been unclear as to what kind of sleep disorder for which he is seeking service connection.  In this section, the Board will address the question of sleep apnea.  To the extent that the Veteran may have a sleep disorder that is a symptom of a psychiatric disorder, the Board notes that such a disorder will be addressed by the claim for service connection for an acquired psychiatric disorder.  

The service treatment records do not document any complaints of, or treatment for, a sleep disorder, including sleep apnea.

During the current appeal period, VA medical records are also silent as to any complaints of, or treatment for, sleep apnea.  At most, a January 2007 VA psychiatry note documented that the Veteran had a "CHRONIC SLEEP DISORDER R/O OSA [rule out obstructive sleep apnea]".  

In March 2010, the Veteran underwent a VA Gulf War examination.  The examiner noted a positive history of sleep apnea, but also indicated that following a septal deviation repair his sleep apnea resolved.  Also, the examiner reported that there was no current diagnosis of, or treatment for, sleep apnea.  That VA examiner also noted that the septal deviation repair occurred in 2005.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, pertinent medical evidence does not support a finding of a presently existing diagnosis of sleep apnea, there can be no valid claim for service connection for this condition.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  To the extent that the Veteran may have previously had sleep apnea, such a diagnosis would have occurred prior to his initiation of the current claim in July 2008.  Indeed, the March 2010 VA examiner noted that the sleep apnea resolved following a 2005 septal deviation surgery.  As such, the condition resolved years before he filed this current claim.

To the extent that the Veteran may be claiming that he currently has sleep apnea, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a current diagnosis of obstructive sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, a diagnosis of obstructive sleep apnea is based on physical examination, to include a sleep study, and medical knowledge, and there is no indication that the Veteran has the requisite knowledge to make such determinations.  

As previously noted, to the extent that the Veteran has a sleep disorder as part of an acquired psychiatric disorder, that matter will be addressed in the decision on that issue.  

For all the foregoing reasons, the Board determines that the claim of service connection for obstructive sleep apnea must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991); 38 C.F.R. § 3.102.


V. Acquired Psychiatric Disorder

The Veteran contends that service connection for major depressive disorder is warranted.  Also, to the extent that he may have sleep problems symptomatic of an acquired psychiatric disorder, such a claim will be addressed herein.  He has not provided any lay statements as to why he believes service connection is warranted.

To the extent that the Veteran may be claiming service connection for a personality disorder, personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127. Therefore, to the extent that medical records show that the Veteran was diagnosed with personality disorder since service, such as in the November 2004 VA medical record, the Board finds that service connection for such a disorder is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As to the Veteran's acquired psychiatric disorders, there is no evidence of record to indicate that such disorders developed in service.   The Board finds that competent, probative evidence does not establish a nexus between a current psychiatric disorder, to include depression, with service.  

Service treatment records are silent as to any complaints of, or treatment for, a psychiatric disorder.  In dental questionnaires, the Veteran repeatedly denied being nervous.  (January 1989, January 1990, July 1992 dental questionnaires).  His May 1992 did not document any complaints of, or treatment for, a psychiatric disorder, and no psychiatric disorder was found at that time.

Following his December 1992 separation from service, the Veteran had no complaints of, or treatment for, a psychiatric disorder for over a decade.  Indeed, he filed a claim for VA benefits in December 1992, but only for benefits related to his ear.  He did not file a claim for a psychiatric disorder until July 2008.  

The first medical evidence of record regarding an acquired psychiatric disorder was in November 2004.  On November 4, 2004, a VA medical provider noted that the Veteran had been referred to mental health from pain management to evaluate possible depressive disorder.  At the time of the evaluation, the Veteran reported stressors of a post-service job injury, serious financial hardship, and his daughter being assaulted.  The provider diagnosed him with a "MOOD DISORDER AS A RESULT OF A GEN MEDICAL COND." AND "PERSONALITY DISORDER, NOS".  VA medical records repeatedly note diagnosis of a mood disorder due to general medical condition.  (September 2005 and July 2006 VA medical records).  

In April 2006, a VA medical provider diagnosed the Veteran with chronic pain syndrome (cervical with chronic cervicalgia that was caused by his post-service job injury), secondary insomnia, and a mood disorder due to general medical condition.  Subsequent VA medical records also document psychiatric diagnoses of chronic sleep disorder and chronic pain syndrome.  (July 31, 2006 VA medical record). They also repeatedly document that his mood disorder is due to general medical condition; secondary insomnia and chronic pain syndrome are thus similarly due to general medical condition.  (December 19, 2007 VA medical record).

In a February 28, 2011 VA medical record, the Veteran reported that he was no longer taking his psychiatric medications, because he had no more depression.  The VA medical provider noted that it "seems like getting job has changes clinical picture of depression and pain his depression was stable."  

There is no record of complaints of, or treatment for, a psychiatric disability in service. Additionally, the Board also cannot ignore the lack of any documentation of any psychiatric disability for over a decade following separation from service. Indeed, the first psychiatric evaluation received by the Veteran, in November 2004, only noted post-service stressors and specifically related the acquired psychiatric disorder to the post-service stressors.  Also supportive of finding a post-service development of his acquired psychiatric disorder, the March 2010 Gulf War VA examination provider noted that the Veteran's insomnia/depression developed in 2005 - over a decade following the Veteran's discharge from service.

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for at least a decade after service.  This long period without problems weighs against the claim.

Furthermore, VA medical providers generally diagnosed him with a mood disorder as a result of his general medical condition and chronic pain syndrome.  Such a diagnosis does not tie the acquired psychiatric disorder to service, but rather a post-service medical condition.  Additionally, subsequent VA medical records continue to tie the Veteran's acquired psychiatric disorders (to include mood disorder, chronic pain and secondary insomnia) to his general medical condition.   

As such, the weight of the medical evidence supports the conclusion that any current psychiatric disability, to include depression, is not related to service.  All the VA medical providers that addressed this matter related the acquired psychiatric disorder to the Veteran's post-service medical condition and non-service stressors.  

Furthermore, the Veteran has not provided any assertions as to having an acquired psychiatric disorder in service or otherwise relating such a disorder to service.  Again, when relating information regarding his acquired psychiatric disorder, he has reported post-service stressors, such as his on-the-job injury, his medical condition due to that job injury, and financial problems.  Furthermore, per the February 28, 2011 VA medical record, the Veteran reported that he had no more depression after getting a job, tending to indicate that his depression related to that post-service stressor.  

For all the foregoing reasons, the Board finds that the claim for service connection for psychiatric disability, to include depression, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has not been received, the claim to reopen the service connection claim for left ear hearing loss is denied.  

Service connection for sleep apnea is denied.

Service connection for an acquired psychiatric disorder, to include depression and sleep impairment, is denied.


REMAND

The Veteran contends that he has chronic fatigue syndrome due to his service.  In a May 2009 statement, the Veteran reported that he had multiple symptoms of chronic fatigue syndrome, to include acute onset of the condition, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, neuropschologic symptoms (claimed as depression), and sleep disturbance.  The Board notes that the Veteran is separately service-connected for headaches.  Also, per his March 2010 VA examination, he served aboard the USS Virginia, stationed about five miles off the coast of Israel during the Gulf War.  He did not have on-land deployment.

Given the Veteran's claim as to conditions, a VA examination to determine whether he has chronic fatigue syndrome is necessary.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79   (2006).

The Board also notes that the Veteran receives VA treatment through the Alexandria VA Medical Center.  While on remand, VA treatment records from the Alexandria VA Medical Center dated from prior to November 2004 and from April 2013 to the present should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain VA treatment records from the Alexandria VA Medical Center dated from prior to November 2004 and from April 2013 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Once all medical records are associated with the claims file, the AOJ should request a new VA examination to address whether the Veteran currently has chronic fatigue syndrome due to his service.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner are requested to render opinions as to the following:

a)  Does the Veteran currently have chronic fatigue syndrome?  

b)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed chronic fatigue syndrome had its onset during service; or, was such disorder caused by an incident or event that occurred during service (including his Gulf War service aboard the USS Virginia)?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


